Citation Nr: 0800241	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-07 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder before November 1, 2007. 

2. Whether the rating reduction for post-traumatic stress 
disorder to 30 percent from November 1, 2007, was proper.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States 


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1969 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In November 2003, the testified at a hearing before the 
undersigned Acting Veterans Law Judge. A transcript of the 
hearing is in the record.

In February 2005, the Board remanded the case to the RO for 
further evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998)

While on appeal in a rating decision in July 2007, the RO 
reduced the rating for post-traumatic stress disorder from 50 
percent to 30 percent, effective November 1, 2007. In October 
2007, the veteran's representative expressed disagreement 
with the rating reduction.  As the RO has not yet issued a 
statement of the case as to the rating reduction, the Board 
is required to remand the claim.  Manlicon v. West, 12 Vet. 
App. 238 (1999).

In the informal hearing presentation, date in November 2007, 
the veteran's representative raised the claim of secondary 
service connection for substance abuse, which is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

A decision on the claim for increase for post-traumatic 
stress disorder before November 1, 2007, is deferred until 
the question of the rating reduction is developed. 

REMAND

As the veteran through his representative timely filed a 
notice of disagreement to the rating reduction, the issue is 
remanded for the following action:

Furnish the veteran a statement of the 
case on the rating reduction, applying 
and citing 38 C.F.R. § 3.344.  In order 
to perfect an appeal of the rating 
reduction, the veteran must timely file a 
substantive appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



